Case 6:20-cr-00125-MJJ-PJH Document 48 Filed 07/20/21 Page 1 of 1 PageID #: 115




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                     CASE NO. 6:20-CR-00125-01

 VERSUS                                       JUDGE JUNEAU

 PATRICK JOINER (01)                          MAGISTRATE JUDGE HANNA


                                       JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for

 report and recommendation. After an independent review of the record, and noting the

 defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

 report and recommendation is correct and adopts the findings and conclusions therein as

 its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

 terms of the plea agreement filed in the record of these proceedings, the guilty plea of the

 defendant, Patrick Joiner, is ACCEPTED and he is fully adjudged guilty of the

 offense charged in Count 3, consistent with the report and recommendation.

        Signed at Lafayette, Louisiana, on this 20th day of July, 2021.



                                                  _______________________________
                                                  MICHAEL J. JUNEAU
                                                  UNITED STATES DISTRICT JUDGE
